Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 1 of 99 Page ID #:923




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      RICHARD J. SIMMONS, Cal. Bar No. 72666
    3 rsimmons@sheppardmullin.com
      DANIEL J. McQUEEN, Cal. Bar No. 217498
    4 dmcqueen@sheppardmullin.com
      TYLER J. JOHNSON, Cal. Bar No. 307386
    5 tjjohnson@sheppardmullin.com
      333 South Hope Street, 43rd Floor
    6 Los Angeles, California 90071-1422
      Telephone: 213.620.1780
    7 Facsimile: 213.620.1398
    8 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    9     Including Professional Corporations
      KEAHN N. MORRIS, Cal. Bar No. 273013
   10 kmorris@sheppardmullin.com
      Four Embarcadero Center, 17th Floor
   11 San Francisco, California 94111-4109
      Telephone: 415.434.9100
   12 Facsimile: 415.434.3947
   13 Attorneys for Respondent
      DIGNITY HEALTH
   14
   15                               UNITED STATES DISTRICT COURT
   16                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   17
   18 VERONICA FLORES, an individual,                   Case No. 2:18-cv-02471-JFW(AGRx)
   19                     Petitioner,
                                                        RESPONDENT DIGNITY
   20            v.                                     HEALTH’S REQUEST FOR
                                                        JUDICIAL NOTICE IN SUPPORT
   21 DIGNITY HEALTH, a California                      OF MOTION TO DISMISS
      corporation, and DOES 1 through 5,                AMENDED PETITION
   22 Inclusive,
                                                        Date:      March 30, 2020
   23                     Respondents.                  Time:      1:30 p.m.
                                                        Judge:     John F. Walter
   24                                                   Crtrm:     7A
   25                                                   [Filed concurrently with: Notice of
                                                        Motion; Memorandum of Points and
   26                                                   Authorities; and [Proposed] Order]
   27
   28
                                                                                       00001
                                                      -1-
        SMRH:4851-3023-6595.1       RESPONDENT’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 2 of 99 Page ID #:924




    1            Respondent Dignity Health hereby requests the Court take judicial notice of
    2 the following documents pursuant to Federal Rule of Evidence 201 (“FRE 201”) in
    3 ruling on Dignity Health’s Motion to Dismiss:
    4            1.       The October 31, 2019 decision of Administrative Law Judge Deena
    5 Ghaly revoking Petitioner Flores’ nursing license, a true and correct copy of which
    6 is attached hereto as Exhibit A;
    7            2.       The California Court of Appeal’s opinion in Veronica Flores v. Dignity
    8 Health, 2d Civil No. B294776, a true and correct copy of which is attached hereto as
    9 Exhibit B.
   10            Federal Rule of Evidence 201(b) provides that a court may take judicial
   11 notice of a fact “not subject to reasonable dispute” because it is either (1) generally
   12 known within the territorial jurisdiction of the trial court or (2) capable of accurate
   13 and ready determination by resort to sources whose accuracy cannot be reasonably
   14 questioned.
   15            The Court may take judicial notice of Exhibit A pursuant to FRE 201 because
   16 “[c]ourts may take judicial notice of some public records, including the records and
   17 reports of administrative bodies.” See United States v. Ritchie, 342 F.3d 903, 907–
   18 09 (9th Cir. 2003). The Court may take judicial notice of Exhibit B pursuant to
   19 FRE 201 because the Court may take judicial notice of records from other courts.
   20 See Burbank-Glendale-Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360,
   21 1364 (9th Cir. 1998) (taking judicial notice of court filings in a state court case
   22 where the same plaintiff asserted similar and related claims).
   23
   24
   25
   26
   27
   28
                                                                                      00002
                                                     -2-
        SMRH:4851-3023-6595.1      RESPONDENT’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 3 of 99 Page ID #:925




    1 Dated: February 26, 2020
    2                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    3
    4
                                      By                 /s/ TYLER J. JOHNSON
    5                                                    RICHARD J. SIMMONS
    6                                                     DANIEL J. McQUEEN
                                                           KEAHN N. MORRIS
    7                                                      TYLER J. JOHNSON
    8
                                                         Attorneys for Respondent
    9                                                      DIGNITY HEALTH
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                    00003
                                                  -3-
        SMRH:4851-3023-6595.1   RESPONDENT’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 4 of 99 Page ID #:926




                             EXHIBIT A




                                                                         00004
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 5 of 99 Page ID #:927




                                                                         00005
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 6 of 99 Page ID #:928




                                                                         00006
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 7 of 99 Page ID #:929




                                                                          00007
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 8 of 99 Page ID #:930




                                                                          00008
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 9 of 99 Page ID #:931




                                                                          00009
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 10 of 99 Page ID #:932




                                                                          00010
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 11 of 99 Page ID #:933




                                                                          00011
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 12 of 99 Page ID #:934




                                                                          00012
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 13 of 99 Page ID #:935




                                                                          00013
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 14 of 99 Page ID #:936




                                                                          00014
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 15 of 99 Page ID #:937




                                                                          00015
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 16 of 99 Page ID #:938




                                                                          00016
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 17 of 99 Page ID #:939




                                                                          00017
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 18 of 99 Page ID #:940




                                                                          00018
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 19 of 99 Page ID #:941




                                                                          00019
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 20 of 99 Page ID #:942




                                                                          00020
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 21 of 99 Page ID #:943




                                                                          00021
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 22 of 99 Page ID #:944




                                                                          00022
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 23 of 99 Page ID #:945




                                                                          00023
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 24 of 99 Page ID #:946




                                                                          00024
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 25 of 99 Page ID #:947




                                                                          00025
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 26 of 99 Page ID #:948




                                                                          00026
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 27 of 99 Page ID #:949




                                                                          00027
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 28 of 99 Page ID #:950




                                                                          00028
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 29 of 99 Page ID #:951




                                                                          00029
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 30 of 99 Page ID #:952




                                                                          00030
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 31 of 99 Page ID #:953




                                                                          00031
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 32 of 99 Page ID #:954




                                                                          00032
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 33 of 99 Page ID #:955




                                                                          00033
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 34 of 99 Page ID #:956




                                                                          00034
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 35 of 99 Page ID #:957




                                                                          00035
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 36 of 99 Page ID #:958




                                                                          00036
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 37 of 99 Page ID #:959




                                                                          00037
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 38 of 99 Page ID #:960




                                                                          00038
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 39 of 99 Page ID #:961




                                                                          00039
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 40 of 99 Page ID #:962




                                                                          00040
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 41 of 99 Page ID #:963




                                                                          00041
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 42 of 99 Page ID #:964




                                                                          00042
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 43 of 99 Page ID #:965




                                                                          00043
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 44 of 99 Page ID #:966




                                                                          00044
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 45 of 99 Page ID #:967




                                                                          00045
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 46 of 99 Page ID #:968




                                                                          00046
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 47 of 99 Page ID #:969




                                                                          00047
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 48 of 99 Page ID #:970




                                                                          00048
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 49 of 99 Page ID #:971




                                                                          00049
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 50 of 99 Page ID #:972




                                                                          00050
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 51 of 99 Page ID #:973




                                                                          00051
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 52 of 99 Page ID #:974




                                                                          00052
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 53 of 99 Page ID #:975




                                                                          00053
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 54 of 99 Page ID #:976




                                                                          00054
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 55 of 99 Page ID #:977




                                                                          00055
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 56 of 99 Page ID #:978




                                                                          00056
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 57 of 99 Page ID #:979




                                                                          00057
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 58 of 99 Page ID #:980




                                                                          00058
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 59 of 99 Page ID #:981




                                                                          00059
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 60 of 99 Page ID #:982




                                                                          00060
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 61 of 99 Page ID #:983




                                                                          00061
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 62 of 99 Page ID #:984




                                                                          00062
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 63 of 99 Page ID #:985




                                                                          00063
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 64 of 99 Page ID #:986




                                                                          00064
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 65 of 99 Page ID #:987




                                                                          00065
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 66 of 99 Page ID #:988




                                                                          00066
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 67 of 99 Page ID #:989




                                                                          00067
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 68 of 99 Page ID #:990




                                                                          00068
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 69 of 99 Page ID #:991




                                                                          00069
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 70 of 99 Page ID #:992




                                                                          00070
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 71 of 99 Page ID #:993




                                                                          00071
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 72 of 99 Page ID #:994




                                                                          00072
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 73 of 99 Page ID #:995




                                                                          00073
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 74 of 99 Page ID #:996




                                                                          00074
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 75 of 99 Page ID #:997




                                                                          00075
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 76 of 99 Page ID #:998




                              EXHIBIT B




                                                                          00076
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 77 of 99 Page ID #:999




        Filed 10/22/19 Flores v. Dignity Health CA2/6
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
        California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
        not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
        has not been certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 SECOND APPELLATE DISTRICT

                                                 DIVISION SIX


        VERONICA FLORES,                                                    2d Civil No. B294776
                                                                   (Super. Ct. No. 56-2018-00507606-CU-
             Plaintiff and Appellant,                                             WT-VTA)
                                                                              (Ventura County)
        v.

        DIGNITY HEALTH,

             Defendant and Respondent.



              Veronica Flores, a registered nurse, appeals from the
        judgment entered after the trial court sustained respondent
        Dignity Health’s demurrer without leave to amend.1 Respondent

                Appellant’s notice of appeal states that she is appealing
                 1

        from both the judgment and an “Order Denying Motion for New
        Trial.” “[I]t has long been settled that an order denying a motion
        for new trial is not independently appealable and may be
        reviewed only on appeal from the underlying judgment.
        [Citation.]” (Walker v. Los Angeles County Metropolitan
        Transportation Authority (2005) 35 Cal.4th 15, 19.)




                                                                                                                     00077
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 78 of 99 Page ID #:1000




         was appellant’s employer. After respondent discharged
         appellant, she brought the present action alleging that the
         discharge was in retaliation for “asserting the right to work in a
         safe environment with proper ratios between nurses and
         patients.” The trial court concluded that the present action is
         preempted by the federal National Labor Relations Act (NLRA or
         Act). (29 U.S.C. § 151 et seq.) We affirm.
                         Factual and Procedural Background
                Starting in October 1994, respondent employed appellant
         as a nurse at a hospital in Oxnard. Her employment was
         pursuant to a collective bargaining agreement (CBA).
                In April 2015 respondent discharged appellant. “Service
         Employees International Union Local 21 (SEIU) initiated on
         [appellant’s] behalf a grievance pursuant to the collective
         bargaining agreement . . . for unjust termination of her
         employment [in violation of the CBA] . . . .”
                Pursuant to the NLRA, in October 2015 appellant filed an
         unfair labor practice charge with the National Labor Relations
         Board (NLRB or Board). The charge stated that respondent had
         “discharged union steward Veronica Flores . . . in retaliation for
         her union and/or concerted protected activity.” The charge does
         not describe the nature of the protected activity.
                The NLRB deferred “further proceedings on the charge . . .
         to the grievance/arbitration process.” The NLRB explained: “The
         Board’s deferral policy provides that the Board will postpone
         making a final determination on a charge when a grievance
         involving the same issue can be processed under the
         grievance/arbitration provision of the applicable contract.” “Since
         the issues in the charge appear to be covered by provisions of the
         collective-bargaining agreement, it is likely that the issues may




                                          2                                    00078
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 79 of 99 Page ID #:1001




         be resolved through the grievance/arbitration procedure.”
         “[W]hile the charge is deferred, the Regional office [of the NLRB]
         will monitor the processing of the grievance and, under certain
         circumstances, will resume processing of the charge.” “[A]t any
         time, a party may present evidence and request dismissal of the
         charge, continued deferral of the charge, or issuance of a
         complaint.”
                The grievance initiated by SEIU, but not the unfair labor
         practice charge filed by appellant with the NLRB, proceeded to
         arbitration. In August 2017, the arbitrator concluded that
         respondent “has proven it had just cause to impose a disciplinary
         suspension but not that it had just cause to discharge
         [appellant].” The arbitrator observed that respondent had
         “justified its decision to discharge [her] based on the grounds that
         [she] had been at work ‘under the influence’ on April 1 and again
         on December 31, 2014.” The evidence did not support a finding
         that she was under the influence on April 1, 2014, although a
         drug test “showed metabolites of the prescribed Xanax.” But
         “[t]he story is very different on December 31, 2014 where the
         multiple incidents reported by her co-workers prove[] that she
         was impaired. . . . Coming to work knowing she was impaired is
         a clear violation of a known Policy and is a serious enough
         violation to be just cause for the disciplinary suspension.” The
         arbitrator ordered respondent to “reinstate [appellant] . . . if an
         evaluation by a mutually agreed upon drug treatment
         specialist . . . determines that she is able to work unimpaired by
         her medications.”
                The arbitrator did not consider the unfair labor practice
         charge that appellant had filed with the NLRB. The arbitrator
         stated: “I note that the parties told me there was a deferred




                                          3                                     00079
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 80 of 99 Page ID #:1002




         Unfair Labor Practice Charge, but I was provided neither the
         Charge nor a deferral letter. Although there is evidence that
         [appellant] was a Union Steward and filed complaints . . . about
         quite a few RN [registered nurse] assignments over the years,
         except for one statement from an exasperated supervisor, there is
         no other evidence in this record of union bias related to the
         matters here in issue.”
                Respondent mistakenly asserts that the unfair labor
         practice charge “was ultimately resolved in arbitration” and that
         the arbitrator “concluded there was no evidence of retaliation.”
         The arbitrator’s decision does not mention appellant’s complaints
         about inadequate nurse-to-patient ratios. Nor does it mention
         her claim that she was discharged in retaliation for making these
         complaints.
               In May 2018, the United States District Court for the
         Central District of California dismissed appellant’s petition to
         confirm the arbitration award. The court reasoned that appellant
         lacked standing to file the petition because she was not a party to
         the arbitration and the CBA did not permit her to submit a
         dispute to arbitration.
               In June 2018 appellant filed in Ventura County Superior
         Court a first amended complaint (complaint) in the present
         matter. The complaint consists of two causes of action. The first
         alleges that, in violation of section 1278.5 of the Health and
         Safety Code,2 respondent retaliated against appellant for




               2All further statutory references are to the Health &
         Safety Code.




                                         4                                     00080
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 81 of 99 Page ID #:1003




         “whistleblowing.”3 Appellant “repeatedly complained of
         insufficient staffing for the number of patients.” “As a result of
         [her] safety complaints, [respondent] retaliated against her.” She
         “was forced to endure continued harassment.” The retaliation
         eventually resulted in the termination of her employment in
         April 2015. “[Appellant] had never been subjected to discipline in
         any form by [respondent] until after she made complaints




               3  Section 1278.5, subdivision (b)(1)(A) provides, “No health
         facility shall discriminate or retaliate, in any manner, against
         any patient, employee, member of the medical staff, or any other
         health care worker of the health facility because that person
         has . . . [p]resented a grievance, complaint, or report to the
         facility, to an entity or agency responsible for accrediting or
         evaluating the facility, or the medical staff of the facility, or to
         any other governmental entity.” This statute is known as “the
         health care facility whistleblower statute.” (Fahlen v. Sutter
         Central Valley Hospitals (2014) 58 Cal.4th 655, 667.) Section
         1278.5, subdivision (a) states, “The Legislature finds and declares
         that whistleblower protections apply primarily to issues relating
         to the care, services, and conditions of a facility and are not
         intended to conflict with existing provisions in state and federal
         law relating to employee and employer relations.” The statute
         “‘prohibits retaliation against any employee who complains to an
         employer or a government agency about unsafe patient care or
         conditions.’ [Citation.] To establish a prima facie case of
         retaliation under § 1278.5, a plaintiff must show that: (1) he
         engaged in protected activity under the statute; (2) he was
         thereafter subjected to an adverse employment action; and (3) a
         causal link between the two.” (Jadwin v. County of Kern (E.D.
         Cal. 2009) 610 F.Supp.2d 1129, 1144.)




                                          5                                     00081
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 82 of 99 Page ID #:1004




         regarding proper nurse to patient ratios and the patient safety
         concerns arising from improper ratios.”4
                The second cause of action was for “wrongful termination in
         violation of public policy.” Both causes of action sought
         “[c]ompensatory damages for lost wages and benefits,”
         “[e]motional distress damages,” and punitive damages. The first
         cause of action also sought “[p]enalties in the sum of $20,000 per
         willful violation.”
                After granting “the requests of both parties for judicial
         notice of certain” documents, the trial court sustained
         respondent’s demurrer without leave to amend. The court ruled
         that appellant’s state “claims . . . are preempted by sections 7 and
         8 of the NLRA.” Judgment was entered in respondent’s favor.
                Appellant filed a motion for a new trial on the ground that
         “there is insufficient evidence to support the order granting the
         demurrer to the complaint without leave to amend . . . and that
         the finding of NLRA preemption is against the law.” The court
         denied the motion.
                             Demurrer; Standard of Review
                “The task of this court is to determine whether the
         complaint states a cause of action.” (Inter-Modal Rail Employees
         Assn. v. Burlington Northern & Santa Fe Railway Co. (1999) 73
         Cal.App.4th 918, 924 (Inter-Modal).) A demurrer “‘test[s] the
         sufficiency of the [pleading] as a matter of law, and it raises only
         a question of law. [Citations.] On a question of law, we apply a
         de novo standard of review on appeal.’ [Citation.] [¶] The


               4 In her opening brief, appellant states that “the
         controversy in this action is . . . whether Respondent terminated
         Appellant’s employment because she complained of unlawful
         staffing risking patient safety in violation of H&S Code § 1278.5.”




                                          6                                     00082
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 83 of 99 Page ID #:1005




         reviewing court gives the pleading a reasonable interpretation
         and treats the demurrer as admitting all material facts properly
         pleaded. [Citation.]” (First Aid Services of San Diego, Inc. v.
         California Employment Development Dept. (2005) 133
         Cal.App.4th 1470, 1476 (First Aid Services).) “‘“We also consider
         matters which may be judicially noticed.’ [Citation.] . . .” (Zelig
         v. County of Los Angeles (2002) 27 Cal.4th 1112, 1126.) “The
         reviewing court does not . . . assume the truth of contentions,
         deductions or conclusions of law. [Citation.]” (First Aid Services,
         supra, at p. 1476.)
                “‘The judgment [sustaining a demurrer] must be affirmed
         “if any one of the several grounds of demurrer is well taken.
         [Citations.]” [Citation.] However, it is error for a trial court to
         sustain a demurrer when the plaintiff has stated a cause of action
         under any possible legal theory. [Citation.] And it is an abuse of
         discretion to sustain a demurrer without leave to amend if the
         plaintiff shows there is a reasonable possibility any defect
         identified by the defendant can be cured by amendment.
         [Citation.]’ [Citation.]” (First Aid Services, supra, 133
         Cal.App.4th at pp. 1476-1477.)
                   Preemption under Sections 7 and 8 of the NLRA
                “Section 7 of the NLRA guarantees employees ‘the right to
         self-organization, to form, join, or assist labor organizations, to
         bargain collectively through representatives of their own
         choosing, and to engage in other concerted activities for the
         purpose of collective bargaining or other mutual aid or
         protection . . . .’ (29 U.S.C. § 157.) Section 8 of the NLRA makes
         it an unfair labor practice for an employer ‘to interfere with,
         restrain, or coerce employees in the exercise of the rights
         guaranteed in’ section 7. (29 U.S.C. § 158(a)(1).)” (Luke v.




                                         7                                     00083
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 84 of 99 Page ID #:1006




         Collotype Labels USA, Inc. (2008) 159 Cal.App.4th 1463, 1469-
         1470 (Luke), italics added.)
               “Whether the NLRA preempts a cause of action is an issue
         of law we review de novo. [Citation.]” (Wal-Mart Stores, Inc. v.
         United Food & Commercial Workers International Union (2016) 4
         Cal.App.5th 194, 201.) “The strand of federal preemption under
         the NLRA relevant to this case was announced by the United
         States Supreme Court in San Diego Unions v. Garmon (1959) 359
         U.S. 236 . . . (Garmon). Under the Garmon test, state law claims
         are preempted if they concern conduct that is ‘arguably’ protected
         by section 7 or ‘arguably’ prohibited by section 8 of the NLRA.
         (Garmon, supra, at p. 245.)[5] . . . [¶] The scope of preemption
         based on conduct that is arguably protected by the NLRA does
         not extend to state law claims where the activity regulated (1) is
         a ‘merely peripheral concern’ of the NLRA (Garmon, supra, 359
         U.S. at p. 243) or (2) ‘touches on interests so deeply rooted in local
         feeling and responsibility that, in the absence of compelling
         congressional direction, it could not be inferred that Congress
         intended to deprive the State of the power to act.’ [Citations.]”
         (Haney v. Aramark Uniform Services, Inc. (2004) 121 Cal.App.4th
         623, 632-633 (Haney); see also Farmer v. United Brotherhood of
         Carpenters and Joiners of America, Local 25 (1977) 430 U.S. 290,
         302 (Farmer) [“inflexible application of the [Garmon preemption]
         doctrine is to be avoided, especially where the State has a

               5 “When an activity is arguably subject to [section] 7 or
         [section] 8 of the [NLRA], the States as well as the federal courts
         must defer to the exclusive competence of the National Labor
         Relations Board if the danger of state interference with national
         policy is to be averted.” (Garmon, supra, 359 U.S. at p. 245.)




                                           8                                      00084
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 85 of 99 Page ID #:1007




         substantial interest in regulation of the conduct at issue and the
         State’s interest is one that does not threaten undue interference
         with the federal regulatory scheme”].) “[T]he local interest
         exception is founded upon a recognition that certain conduct can
         be the basis for state court action even though the same conduct
         might constitute an unfair labor practice under the [Act].
         [Citation.]” (Hillhaven Oakland Nursing etc. Center v. Health
         Care Workers Union (1996) 41 Cal.App.4th 846, 859, (Hillhaven
         Oakland Nursing), fn. omitted.)
                           Appellant’s State Court Action is
                      Preempted by Sections 7 and 8 of the NLRA
               Appellant Engaged in Arguably Protected Conduct that
                   Is Not A Merely Peripheral Concern of the NLRA
                “The [NLRB] has jurisdiction to investigate unfair labor
         practices, which include discharges based on protected activity
         such as voicing safety complaints . . . .” (Zurn Industries, Inc. v.
         N.L.R.B. (9th Cir. 1982) 680 F.2d 683, 694.) Appellant’s
         complaint in the state court action alleges that, “in[] terminating
         [her] employment, [respondent] retaliated against [her] for
         asserting the right to work in a safe environment with proper
         ratios between nurses and patients.” But appellant’s complaints
         to her employer concerned the safety of the patients, not the
         nurses. “The Board has held repeatedly that employee concerns
         for the ‘quality of care’ and the ‘welfare’ of their patients are not
         interests ‘encompassed by the “mutual aid or protection” clause’”
         of section 7 of the NLRA. (Orchard Park Health Care Center, Inc.
         (2004) 341 N.L.R.B. 642, 643-644.) Therefore, to the extent that
         appellant’s complaints concerned the safety of patients, they do
         not qualify as protected activity under the NLRA. (Ibid.; see
         Good Samaritan Hospital (1982) 265 N.L.R.B. 618, 626




                                           9                                     00085
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 86 of 99 Page ID #:1008




         [employees’ criticisms of “the quality of care . . . and the welfare
         of the children . . . were not directed to improve their lot as
         employees . . . . As such, [the] criticisms [were] related to
         disputes outside the objectives of the mutual aid or protection
         provisions [of section 7] of the National Labor Relations Act”].)
                Nevertheless, appellant’s protests against inadequate
         nurse-to-patient ratios arguably constitute protected activity
         because they related not only to patient safety, but also to the
         working conditions of the nurses. “‘[T]he policy of the Act [is] to
         protect the right of workers to act together to better their
         working conditions.’” (Eastex, Inc. v. N.L.R.B. (1978) 437 U.S.
         556, 567.) “Employee protests to improve working conditions
         have long been held protected activity . . . .” (PHT, Inc. v.
         N.L.R.B. (D.C. Cir. 1990) 920 F.2d 71, 73.) In Misericordia
         Hospital Medical Center v. N.L.R.B. (2d Cir. 1980) 623 F.2d 808,
         812-813 (Misericordia Hospital), the court concluded that a
         nurse’s participation in the preparation of a report criticizing
         nursing staff shortages was protected activity “that related not
         only to patient welfare but to the working conditions of the
         employees; indeed, in the health care field such issues often
         appear to be inextricably intertwined.” Thus, the nurse’s
         discharge for her participation in preparing the report was an
         unfair labor practice. (See also Community Hospital of Roanoke
         Valley, Inc. v. N.L.R.B. (4th Cir. 1976) 538 F.2d 607, 609-610
         [hospital committed unfair labor practice by disciplining nurse
         because she complained on television about “hospital working
         conditions regarding staffing”; her complaint was protected
         activity under section 7 of the NLRA]; Washington State Nurses
         Ass’n v. N.L.R.B. (9th Cir. 2008) 526 F.3d 577, 582 [“‘[w]hether a
         button [worn by a nurse] protests “forced overtime” or demands




                                          10                                    00086
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 87 of 99 Page ID #:1009




         “safe staffing,” both messages obviously relate to the impact of
         inadequate staffing levels on the hours [nurses] are required to
         work and the conditions they labor under.’ [Citation.] Consistent
         with this view, both the courts and the Board have long
         recognized that nurses’ working conditions are directly related to
         patient care and safety”].)
                 Appellant’s claim that respondent discharged her in
         retaliation for complaining about insufficient staffing is not a
         “‘merely peripheral concern’ of the NLRA.” (Haney, supra, 121
         Cal.App.4th at p. 633.) “[W]orking conditions are of central, not
         peripheral, concern to the NLRA’s purposes. . . . [T]he NLRA
         specifically sought to protect the right of employees to organize to
         improve their working conditions.” (Henry v. Laborers’ Local
         1191 (2014) 495 Mich. 260, 290 [848 N.W.2d 130, 146].)
                 Appellant Engaged in Arguably Concerted Activities
                “To be within the ambit of [section 7 of] the NLRA, the
         [employee’s] action must be ‘concerted’ . . . .” (Mayes v. Kaiser
         Foundation Hospitals (E.D.Cal. 2013) 917 F.Supp.2d 1074, 1082
         (Mayes).) Appellant claims that the NLRA does not preempt
         state law because she acted alone. “An individual employee’s
         complaint is ‘concerted’ if it is related to group action for the
         mutual aid or protection of other employees. [Citation.] Either
         the individual employee ‘is in fact acting on behalf of, or as a
         representative of, other employees,’ [citation], or his claim ‘must
         be made with the object of inducing or preparing for group
         action,’ [citation]. It is not necessary that the individual
         employee be appointed or nominated by other employees to
         represent their interests. [¶] Protests of . . . working conditions
         and the presentation of job-related grievances are for the mutual
         aid and protection of employees. [Citations.] Additionally, an




                                         11                                     00087
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 88 of 99 Page ID #:1010




         employee’s presentation of job-related grievances aimed at
         achieving employer compliance with governmental regulations
         affecting working conditions is for the mutual aid and protection
         of employees. [Citations.]” (N.L.R.B. v. Lloyd A. Fry Roofing Co.,
         Inc. of Delaware (6th Cir. 1981) 651 F.2d 442, 445; see also Ewing
         v. N.L.R.B. (2d Cir. 1988) 861 F.2d 353, 361 [“a lone act is
         concerted . . . if an individual acts, formally or informally, on
         behalf of a group”]; N.L.R.B. v. Main Street Terrace Care Center
         (6th Cir. 2000) 218 F.3d 531, 539 [“The relevant inquiry in
         determining whether an employee’s action was concerted . . . ‘is
         whether the employee acted with the purpose of furthering group
         goals’”].)
                Appellant’s complaints about insufficient staffing arguably
         constitute “concerted activities” within the meaning of section 7
         of the NLRA. It is reasonable to infer that she made the
         complaints for the purpose of furthering a group goal – the
         improvement of working conditions by increasing the allegedly
         inadequate ratio of nurses to patients. It is also reasonable to
         infer that she acted on behalf of herself and other nurses at the
         hospital. (See Haney, supra, 121 Cal.App.4th at p. 635 [concerted
         activity issue “raises the question whether . . . Haney arguably
         acted on behalf of a group”].) Appellant would not be the only
         beneficiary of an increase in nursing staff. The other nurses
         would also benefit because their workloads would be reduced.
         (See Misericordia Hospital, supra, 623 F.2d at p. 813 [report on
         nursing staff shortage “raised issues that related . . . to the
         working conditions of the employees”].)
                The allegedly insufficient staffing level not only imposed an
         unreasonable burden on nurses; it also violated state regulations.
         Appellant asserted that she “was repeatedly required to work




                                         12                                     00088
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 89 of 99 Page ID #:1011




         with insufficient staff, which insufficiency violated the legally
         mandated ratio of nurses to patients, which short staffing was a
         patient safety violation.” “Patient ratios required by California
         law are a 1 to 1 ratio between nurse and patient in ‘5150’ patient
         suicide-concerns situations and frequently the ratio [at the
         hospital] has instead been 2 or 3 patients per nurse.”6 In Mayes,
         supra, 917 F.Supp.2d at p. 1085, the court concluded that a
         nurse’s request for “an audit . . . which might have [shown] a
         lower licensed nurse-to-patient ratio than permitted by law . . .
         was a concerted activity about working conditions.” The court
         continued, “Despite plaintiff’s characterization of [his] claim as
         relating to patient safety, his complaint is properly viewed as
         concerted activity for mutual aid and protection such that his
         termination was an unfair labor practice.” (Ibid.)
                Furthermore, appellant was not just respondent’s
         employee; she was also a union steward. In her unfair labor
         practice charge filed with the NLRB, appellant admitted that she
         had engaged in concerted activities as a union steward. The
         charge stated: “[Respondent] discharged union steward Veronica
         Flores . . . in retaliation for her union and/or concerted protected
         activity.” (Italics added.) In her opening brief, appellant claims
         that she “asserts in the NLRB complaint that the motivation for
         her retaliatory termination was her concerted activity as a union
         steward in representing and advising other employees.” (Italics
         added.) “Union steward” is defined as “[a] union official who

               6 Section 1276.4 requires the State Department of Public
         Health to “adopt regulations that establish minimum, specific,
         and numerical licensed nurse-to-patient ratios by licensed nurse
         classification and by hospital unit for all health facilities licensed
         pursuant to subdivision (a), (b), or (f) of Section 1250.”




                                           13                                     00089
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 90 of 99 Page ID #:1012




         represents union employees and who oversees the performance of
         union contracts.” (Black’s Law Dict. (9th ed. 2009) p. 1549, col.
         2.) Since appellant was a union steward, it is reasonable to infer
         that, when she complained about inadequate staffing levels, she
         was acting on behalf of the nurses that she represented. (See
         Mayes, supra, 917 F.Supp.2d at p. 1083 [“Plaintiff’s actions as a
         union representative were concerted within the meaning of the
         NLRA”]; Londono v. ABM Janitorial Services (D.N.J. Dec. 12,
         2014) No. CIV.A. 13-3539 ES, 2014 U.S. Dist. LEXIS 172475 at
         *16-17 [“As a shop steward, Londono undoubtedly could have
         shown that she engaged in protected concerted activity under the
         NLRA when she complained of an alleged violation of law
         affecting all employees and was then terminated in retaliation, in
         violation of sections 7 and 8 of the NLRA”]; Id., 2014 U.S. Dist.
         LEXIS 172475 at *17 [“the law does not stand for the proposition
         that a[] shop steward can complain to management in an
         individual capacity in order to avoid NLRA preemption”].)
                        The Local Interest Exception to Garmon
                              Preemption Is Inapplicable
                The remaining issue is whether “the activity regulated . . .
         ‘touches on interests so deeply rooted in local feeling and
         responsibility that, in the absence of compelling congressional
         direction, it could not be inferred that Congress intended to
         deprive the State of the power to act.’ [Citations.]” (Haney,
         supra, 121 Cal.App.4th at p. 633.) As an example of activity that
         touches on deeply rooted local interests, the Haney court noted in
         dicta that “workers’ claims for wrongful discharge in retaliation
         for complaining about unsafe work conditions are not preempted
         by the NLRA.” (Ibid., fn. 3.) In support of its statement, the




                                         14                                    00090
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 91 of 99 Page ID #:1013




         court cited Paige v. Henry J. Kaiser Co. (9th Cir. 1987) 826 F.2d
         857 (Paige), and Inter-Modal, supra, 73 Cal.App.4th at p. 924.
                In Paige the plaintiffs brought an action against their
         employer for wrongful discharge in violation of public policy. The
         plaintiffs claimed that they had been discharged for complaining
         about unsafe working conditions in violation of the California
         Occupational Safety and Health Act (Cal/OSHA). The court
         rejected the employer’s argument that Garmon preempted the
         wrongful discharge claim. It reasoned: “Congress’s main goal in
         enacting the NLRA was to establish an equitable bargaining
         process . . . . State laws which set minimum safety standards do
         not interfere with the bargaining process itself.” (Paige, supra,
         826 F.2d at pp. 863-864.) “Cal/OSHA and actions for wrongful
         discharge in violation of Cal/OSHA do not interfere with the
         bargaining process. As it is uniquely within the states’ police
         powers to legislate for the health and safety of their citizens, and
         such regulation does not interfere with the NLRA’s goals, federal
         law does not preempt such statutes.” (Id. at p. 865.)
                In Inter-Modal an employees’ association filed a complaint
         alleging that the defendant employers had terminated employees
         for complaining about unsafe working conditions in violation of
         Cal/OSHA. The trial court granted the defendants’ motions for
         judgment on the pleadings because the plaintiff’s “wrongful
         termination claims were ‘committed by federal law to the
         exclusive jurisdiction of the National Labor Relations Board.’”
         (Inter-Modal, supra, 73 Cal.App.4th at p. 923.) Relying on Paige,
         the Court of Appeal concluded that the trial court had “erred in
         finding federal preemption of [the plaintiff’s] health and safety
         claims because the court ignored the exception for local concerns.”
         (Id. at p. 925.) The Court of Appeal rejected the defendants’




                                         15                                     00091
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 92 of 99 Page ID #:1014




         claim that “federal preemption occurred because [plaintiff] could
         have presented its claims to the NLRB.” (Id. at p. 927.)
                Paige and Inter-Modal are distinguishable. The present
         state court action does not involve complaints about unsafe
         working conditions in violation of Cal/OSHA. (See Luke, supra,
         159 Cal.App.4th at p. 1473 [“where the public policy at issue
         involves employee complaints under, or refusal to violate, state
         occupational safety and health laws, causes of action for wrongful
         termination in violation of this public policy are not preempted”].)
         Although the allegedly inadequate nurse-to-patient ratio
         adversely affected the nurses’ working conditions by increasing
         their workload, it did not adversely affect their health or safety.
         The state regulations establishing minimum nurse-to-patient
         ratios were designed to protect the health and safety of patients,
         not nurses.
                 Paige and Inter-Modal are also distinguishable because
         the plaintiffs in these cases could have, but did not, file an unfair
         labor practice charge with the NLRB. Here, in contrast,
         appellant’s union invoked the jurisdiction of the NLRB by filing
         an unfair labor practice charge before she filed her state court
         action.
                “To determine whether regulated conduct touches interests
         deeply rooted in local feeling and responsibility such that state
         law is not preempted, a court must first consider whether there is
         ‘a significant state interest in protecting the [employee] from the
         challenged conduct.’ [Citation.] Second, it must consider the
         level of ‘risk of interference with the regulatory jurisdiction of the
         Labor Board.’ [Citation.] Once those two considerations have
         been measured, the court must balance them against each other
         before ultimately concluding whether the state law is preempted.




                                          16                                      00092
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 93 of 99 Page ID #:1015




         [Citation.]” (Pia v. URS Energy & Construction, Inc. (S.D. Iowa
         2017) 227 F.Supp.3d 999, 1003 (Pia); see Kaufman v. Allied Pilots
         Ass’n (5th Cir. 2001) 274 F.3d 197, 201 [“The [United States
         Supreme] Court has explicitly rejected a formalistic
         implementation of Garmon, and invited a balancing of state
         interests and federal regulatory interests in analyzing the
         preemption question”]; Allis-Chalmers Corp. v. Lueck (1985) 471
         U.S. 202, 214, fn. 9 [“So-called Garmon pre-emption involves
         protecting the primary jurisdiction of the NLRB, and requires a
         balancing of state and federal interests”]; Local 926,
         International Union of Operating Engineers, AFL-CIO v. Jones
         (1983) 460 U.S. 669, 676 [“The question of whether [state]
         regulation should be allowed because of the deeply rooted nature
         of the local interest involves a sensitive balancing of any harm to
         the regulatory scheme established by Congress, either in terms of
         negating the Board’s exclusive jurisdiction or in terms of
         conflicting substantive rules, and the importance of the asserted
         cause of action to the State as a protection to its citizens”].)
                California has a significant interest in protecting hospital
         employees from being discharged in retaliation for complaining
         about a low nurse-to-patient ratio that allegedly violates state
         regulations and threatens patient safety. “Next, this Court must
         determine the level of the ‘risk of interference with the regulatory
         jurisdiction’ of the National Labor Relations Board . . . if the
         state-law claim were to proceed. [Citation.] Because the level of
         risk is highly case-dependent, this determination ‘requires a more
         fact-sensitive approach.’ [Citation.]” (Pia, supra, 227 F.Supp.3d
         at p. 1004.) “The critical inquiry . . . is . . . whether the
         controversy presented to the state court is identical to . . . or
         different from . . . that which could have been, but was not,




                                         17                                     00093
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 94 of 99 Page ID #:1016




         presented to the Labor Board. For it is only in the former
         situation [i.e., identical controversies] that a state court’s exercise
         of jurisdiction necessarily involves a risk of interference with the
         unfair labor practice jurisdiction of the Board which the arguably
         prohibited branch of the Garmon doctrine was designed to avoid.”
         (Sears, Roebuck & Co. v. San Diego County Dist. Council of
         Carpenters (1978) 436 U.S. 180, 197 (Sears).)
                The controversies here are identical. The union’s unfair
         labor practice charge did not indicate the nature of the protected
         activity for which she had been discharged. But based on
         appellant’s complaint in the state court action, the protected
         activity consisted of her protests against allegedly unsafe nurse-
         to-patient ratios. The complaint stated, “In terminating
         [appellant’s] employment, [respondent] retaliated against [her]
         for asserting the right to work in a safe environment with proper
         ratios between nurses and patients . . . .” Thus, the issues in the
         state court action cannot be decided without resolving the merits
         of the unfair labor practice charge filed with the NLRB.
                In her opening brief, appellant acknowledges that both the
         unfair labor practice charge and the state court action “are based
         on the termination” of her employment. But she claims that “the
         controversies are not identical.” Appellant notes, “[T]he
         controversy in [the state court] action is . . . whether Respondent
         terminated Appellant’s employment because she complained of
         unlawful short-staffing unduly risking patient safety.” Appellant
         does not explain why the unfair labor practice charge is based on
         a different controversy. In her reply brief appellant contends
         that the controversies are not identical because, unlike the state
         court action, “[i]n the NLRB action, the retaliation for complaints
         of insufficient staffing must be motivated by the intention to




                                           18                                      00094
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 95 of 99 Page ID #:1017




         restrain and coerce Appellant from exercising rights to concerted
         activity . . . .” Appellant does not explain why the unfair labor
         practice charge requires such a motivation.
                In Sears the United States Supreme Court said, “The
         critical inquiry . . . is . . . whether the controversy presented to
         the state court is identical to . . . or different from . . . that which
         could have been, but was not, presented to the Labor Board.”
         (Sears, supra, 436 U.S. at p. 197, italics added.) It is important
         that here the controversies are not only identical; the state court
         controversy was presented to the NLRB before appellant filed her
         complaint in the state court action. The NLRB decided to invoke
         its “deferral policy,” which “provides that the Board will postpone
         making a final determination on a charge when a grievance
         involving the same issue can be processed under the
         grievance/arbitration provision of the applicable contract.”
         (Italics added.) The NLRB retained jurisdiction over the matter.
         “[D]eferral is not akin to abdication [by the NLRB]. It is merely
         the prudent exercise of restraint, a postponement of the use of
         the Board’s processes to give the parties’ own dispute resolution
         machinery a chance to succeed.” (United Technologies Corp.
         (1984) 268 N.L.R.B. 557, 560.) “[W]here, after deferral, the
         respondent has refused to proceed to arbitration, the Board has
         rescinded the deferral and decided the case on the merits.”
         (Ibid.)
                The arbitrator did not consider the unfair labor practice
         charge because appellant did not properly bring the charge before
         the arbitrator. The arbitrator stated: “I note that the parties
         told me there was a deferred Unfair Labor Practice Charge, but I
         was provided neither the Charge nor a deferral letter.” Instead of




                                           19                                       00095
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 96 of 99 Page ID #:1018




         arbitrating the charge, appellant recast it as a state law claim
         and filed the present court action.
                 At oral argument in this court, appellant’s counsel said
         that the charge is still pending before the NLRB. In these
         circumstances, “‘[t]he risk of interference with the Board’s
         jurisdiction is . . . obvious and substantial.’” (Platt v. Jack Cooper
         Transport, Co., Inc. (8th Cir. 1992) 959 F.2d 91, 95 (Platt) [“‘The
         risk of interference with the Board’s jurisdiction is . . . obvious
         and substantial’ when an unsuccessful charge to the Board is
         recast as a state law claim”].) The NLRB did not authorize
         appellant to skip the arbitration process and instead file a state
         court action based on the unfair labor practice charge.
                “To permit the state law claim . . . to proceed in this
         situation is to permit the risk of inconsistent results between [the
         trial court] and the NLRB.” (MVM Inc. v. Rodriguez (D.P.R.
         2008) 568 F.Supp.2d 158, 174; see also Rodriguez v. Yellow Cab
         Cooperative, Inc. (1988) 206 Cal.App.3d 668, 679 [“Because
         appellant’s state claim might result in regulation of conduct
         arguably within the jurisdiction of the NLRB there is ‘a realistic
         threat’ that a state judicial proceeding would impinge on ‘the
         federal regulatory scheme”].) Moreover, “the infringement on
         federal labor policy would be substantial because the state claim
         presented is inextricably intertwined with federal labor law.”
         (MVM Inc., supra, at p. 174.) Balancing the state interest
         against the risk of interference with the regulatory jurisdiction of
         the NLRB, “we conclude that [appellant’s] state law claims are
         preempted by the NLRA as construed in Garmon and its




                                           20                                     00096
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 97 of 99 Page ID #:1019




         progeny.”7 (Platt, supra, 959 F.2d at p. 95; see also Farmer,
         supra, 430 U.S. at p. 305 [“concurrent state-court jurisdiction
         cannot be permitted where there is a realistic threat of
         interference with the federal regulatory scheme”].)
               The preemption of appellant’s whistleblower claim is
         supported by the recent Ninth Circuit memorandum opinion in
         Casumpang v. Hawaiian Commercial & Sugar Co. (9th Cir. 2018)
         712 Fed.Appx. 709 (Casumpang).8 There, the Court of Appeals
         concluded, “The district court did not err in holding Casumpang’s
         Hawaii Whistleblower Protection Act claims against [his former
         employer] are preempted by the National Labor Relations Act . . .
         under . . . [Garmon] . . . and its progeny.” (Id. at p. 710.) The
         appellate court explained: “The local interest exception
         to Garmon preemption does not apply. Casumpang’s state law
         claim was substantially the same as his unfair labor practice
         charge against [his former employer] alleging his employer
         retaliated against him for filing grievances and reporting safety
         concerns. Because ‘[t]he risk of interference with the Board’s
         jurisdiction is . . . obvious and substantial’ when the same issues
         brought to the National Labor Relations Board are raised in a
         state court complaint, Casumpang cannot ‘relitigate the question’
         under state law. [Citations.]” (Id. at pp. 710-711.)


               7Because the state action is preempted by the NLRA, we
         need not consider respondent’s contention that appellant’s state
         claims are time-barred.
               8 The opinion states that it “is not appropriate for
         publication and is not precedent.” (Casumpang, supra, 712
         Fed.Appx. at p. 709.) Pursuant to Ninth Circuit Rule 36-3(b) and
         rule 32.1(a) of the Federal Rules of Appellate Procedure, the
         opinion may be cited for its persuasive value.




                                         21                                    00097
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 98 of 99 Page ID #:1020




                We recognize that, unlike Casumpang, in her state court
         action appellant is not relitigating issues raised in her unfair
         labor practice charge. These issues were never litigated because
         the NLRB “postpone[d] making a final determination” pending
         the outcome of the arbitration proceedings, and the arbitrator did
         not determine the merits of the unfair labor practice charge. But
         the existence of the unresolved charge raises a serious risk of
         conflicting decisions. “Cases following Garmon have clarified
         that the preemption issue as to both arguably prohibited and
         arguably protected conduct ‘turns primarily on whether
         preemption is necessary to avoid conflicting adjudications which
         would interfere with the regulatory activity of the administrative
         board. [Citations.]’ [Citation.]” (Hillhaven Oakland Nursing,
         supra, 41 Cal.App.4th at p. 855.)
                                      Disposition
                The judgment is affirmed. Respondent shall recover its
         costs on appeal.
                NOT TO BE PUBLISHED.


                                              YEGAN, Acting P. J.


         We concur:



                      PERREN, J.



                      TANGEMAN, J.




                                         22                                   00098
Case 2:18-cv-02471-JFW-AGR Document 84 Filed 02/26/20 Page 99 of 99 Page ID #:1021




                            Matthew P. Guasco, Judge

                        Superior Court County of Ventura

                         ______________________________

               Law Offices of Samuel Franklin Galici and Samuel
         Franklin Galici for Plaintiff and Appellant.

               Sheppard, Mullin, Richter & Hampton; Richard J.
         Simmons, Daniel J. McQueen, Tyler J. Johnson and Keahn N.
         Morris for Defendant and Respondent.




                                                                          00099
